Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being obvious over Iwai (WO 2015 022998).
3SiO)3SiC2H4SiMe2OSiMe2C3H6Si(OMe)3 and (Me3SiO)3SiC2H4(SiMe2O)15SiMe2C3H6Si(OMe)3 disclosed in Practical Example 1 and Practical Example 3, respectively. Since both silicon compounds are used for surface-treating the filler, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ a mixture of the foregoing silicon compounds to surface-treat the filler with expected success.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) For Claim 4, the amount of the filler is 100 to 3,500 parts by mass based on a total of 100 parts by mass of the organopolysiloxane and the silicon compound. ([0021]) Thus, the amount of the filler would be 50 to 97 wt% of the composition, which substantially overlaps with that as presently claimed 

4.	Claims 2-3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Iwai does not teach or fairly suggest the presently claimed a) molar ratio set forth in Claims 2 and 10; and b) R1 to R3 set forth in Claim 3.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
March 11, 2021
     /KUO LIANG PENG/               Primary Examiner, Art Unit 1765